                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED STATES OF AMERICA                      §
                                               §
 v.                                            §    No. 4:21-CR- [2 5
                                               §
 ALFRED LEE MASSIE JR.                         §

                                      INDICTMENT                             FILED
The United States Grand Jury charges:                                          MAY 1 2 2021
                                                                            Clerk, U.S. District Court
                                         Count One                               Texas Eastern


                                           Violation: 18 U.S.C. §§ 371, 922(u) & 2
                                           (Conspiracy to Steal Firearms from a Federally
                                           Licensed Firearms Dealer; Aiding and Abetting)



        Beginning on or about April 10, 2021, the exact date being unknown to the Grand

Jury, through and including the date of the filing of this indictment, in the Eastern District

of Texas, and elsewhere, the defendant, ALFRED LEE MASSIE JR., did knowingly and

willfully combine, conspire and agree with other persons known and nknown to the

United States Grand Jury to knowingly steal, unlawfully take, and carry away firearms

from the premises of a federally licensed firearms dealer, all of which had been

previously shipped and transported in interstate commerce, in violation of 18 U.S.C. §§

922(u) and 924(i)(l).

                    MANNER AND MEANS OF THE CONSPIRACY

       It was part of the conspiracy that the defendant, along with other persons known

Massie Indictment
Page 1
and unknown to the Grand Jury, would and did:

        1. Recruit members to the conspiracy;


        2. Identify a victim federally licensed firearms dealer which possessed firearms at

            its place of business;

        3. Obtain entry into the premises of the federally licensed firearms dealer without

           permission;

        4. Steal and remove a number of firearms from the business inventory of the

            federally licensed firearms dealer; and

        5. Possess, conceal, store, barter, sell and dispose of the stolen firearms to actors

           known and unknown to the Grand Jury.

                                       OVERT ACTS

       In furtherance of the conspiracy and to affect the objects thereof, the defendant,

along with other persons known and unknown to the Grand Jury, committed the

following overt acts, among others, in the Eastern District of Texas:

       6. On or about April 19, 2021, the defendant and coconspirators drove the

           defendant s black Chevy Impala to SK Arms, a federally licensed firearms

           dealer (FFL) located in Flower Mound, Denton County, Texas;

       7. Thereafter, upon arrival, the defendant and coconspirators made unlawful entry


           into SK Arms by backing the defendant s Impala into and through the glass

           entry way;

       8. Once inside, the defendant and coconspirators moved throughout the store,

Massie Indictment
Page 2
           smashing display cases and retrieving firearms and firearms accessories; and

       9. The defendant and coconspirators unlawfully stole, took and carried away the

           following firearms which were in the business inventory of SK Arms:

               a. KEL-TEC, PMR-30, .22 caliber pistol, bearing serial number: WY0F40
               b. TAURUS, GC3, 9mm pistol, bearing serial number: ACC653444
               c. BERETTA, 92A1, 9mm pistol, bearing serial number: BIN017371
               d. SMITH&WESSON, PC M&P SF, 9mm pistol, bearing serial number:
                    JFS5435
                e. GLOCK, G48 MOS, 9mm pistol, bearing serial number: BSNW335
                f. GLOCK, G45, 9mm, bearing serial number: BTHA785
                g. GLOCK, G44, 9mm pistol, bearing serial number: AFFV423
                h. CZ, SHADOW 2, 9mm pistol, bearing serial number: F000309
                i. HK, VP9L OR, 9mm pistol, bearing serial number: 238-009769
               j. HK, P30S, 9mm pistol, bearing serial number: 129-095857
               k. HK, VP9 Green, 9mm pistol, bearing serial number: 224-318173
                l. HK, VP9 FDE, 9mm pistol, bearing serial number: 224-313606
               m. HK, HK45-V1, .45 caliber pistol, bearing serial number: HKU-054116
                n. ZEV TECHNOLOGIES, AR15-CE-30, .300 caliber AR pistol, bearing
                    serial number: ZFL05003
                o. EWS, E-15, .300 caliber AR pistol, bearing serial number: El 5-00059

       All in violation of 18 U.S.C. § 371 and 18 U.S.C. §§ 922(u) and 924(i)(l).


                                        Count Two

                                           Violation: 18 U.S.C. §§ 371, 9220) & 2
                                           (Conspiracy to Receive, Possess, Conceal and
                                           Dispose of Stolen Firearms; Aiding and
                                           Abetting)

       Beginning on or about April 10, 2021, the exact date being unknown to the Grand

Jury, through and including the date of the filing of this indictment, in the Eastern District

of Texas, and elsewhere, the defendant, ALFRED LEE MASSIE JR., did knowingly and

willfully combine, conspire and agree with other persons known and unknown to the

Massie Indictment
Page 3
United States Grand Jury to knowingly receive, possess, conceal, store, barter, sell, and


dispose of stolen firearms, all of which had been previously shipped and transported in

interstate commerce, in violation of 18 U.S.C. §§ 922(j) and 924(a)(2).

                    MANNER AND MEANS OF THE CONSPIRACY

       It was part of the conspiracy that the defendant, along with other persons known

and unknown to the Grand Jury, would and did:

            1. The manner and means of the conspiracy are described in paragraphs 1-5


               of Count One, which are incorporated herein.

                                      OVERT ACTS

       In furtherance of the conspiracy and to affect the objects thereof, the defendant,

along with other persons known and unknown to the Grand Jury, committed the

following overt acts, among others, in the Eastern District of Texas:

           2. The overt acts are described in paragraphs 6 - 9 of Count One, which are

               incorporated herein.


       All in violation of 18 U.S.C. § 371 and 18 U.S.C. §§ 9220) and 924(a)(2).

                                       Count Three

                                                        Violation: 18 U.S.C. §§ 9220) & 2
                                                        (Possession of a Stolen Firearm or
                                                        ammunition; Aiding and Abetting)

       On or about April 19, 2021, in the Eastern District of Texas, the defendant,

ALFRED LEE MASSIE JR., aided and abetted by others both known and unknown to

the Grand Jury, knowingly received, possessed, conce led nd stored stolen firearms, all

Massie Indictment
Page 4
of which had been previously shipped and transported in interstate commerce, while

knowing and having reasonable cause to believe the firearms were stolen, in violation of

18 U.S.C. §§ 922(j)&2.


             NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
                    Criminal Forfeiture Pursuant to 18 U.S.C. § 924(d)

         As a result of committing the felony offense in violation of 18 U.S.C. §§ 922(u)

and (j) alleged in this Indictment, defendant, ALFRED LEE MASSIE JR., shall forfeit to

the United States, pursuant to 18 U.S.C. § 924(d), all firearms and ammunition involved

in the offense, including but not limited to the following:

   1. KEL-TEC, PMR-30, .22 caliber pistol, bearing serial number: WY0F40
   2. TAURUS, GC3, 9mm pistol, bearing serial number: ACC653444
   3. BERETTA, 92A1, 9mm pistol, bearing serial number: BIN017371
   4. SMITH&WESSON, PC M&P SF, 9mm pistol, bearing serial number: JFS5435
   5. GLOCK, G48 MOS, 9mm pistol, bearing serial number: BSNW335
   6. GLOCK, G45, 9mm, bearing serial number: BTHA785
   7. GLOCK, G44, 9mm pistol, bearing serial number: AFFV423
   8. CZ, SHADOW 2, 9mm pistol, bearing serial number: F000309
   9. HK, VP9L OR, 9mm pistol, bearing serial number: 238-009769
   10. HK, P30S, 9mm pistol, bearing serial number: 129-095857
   11. HK, VP9 Green, 9mm pistol, bearing serial number: 224-318173
   12. HK, VP9 FDE, 9mm pistol, bearing serial number: 224-313606
   13. HK, HK45-V1, .45 caliber pistol, bearing serial number: HKU-054116
   14. ZEV TECHNOLOGIES, AR15-CE-30, .300 caliber AR pistol, bearing serial number:
       ZFL05003
    15. EWS, E-15, .300 caliber AR pistol, bearing serial number: E15-00059

    16. Any ammunition related to this case.




Massie Indictment
Page 5
               By virtue of the commission of the offenses alleged in this Indictment, any

and all interest the defendants have in the above-described properly is vested in and

forfeited to the United States.



                                                 A TRUE BILL




                                                 FOREPERSON


NICHOLAS J. GANJEI
ACTING UNITED STATES ATTORNEY



                                                 Date: May , 2021.




Massie Indictment
Page 6
                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA §
                                              §
v.        §         No.         4:21-CR-
                       § Judge
ALFRED LEE MAS SIE JR. §


                                 NOTICE OF PENALTY

                                   Counts One and Two

Violation: 18 U.S.C. §§ 371, 922(u), 922(j) & 2

Penalty: Imprisonment of not more than 5 years, a fine not to exceed $250,000, or
               both; a term of supervised release of not more than three years.

Special Assessment: $ 100.00
                                       Count Three



Violation: 18 U.S.C. § 922(j)

Penalty: Imprisonment for a term of not more than ten years and a fine of not more
               than $250,000 or both; supervised release of not more than 3 years.

Special Assessment: $100.00




Massie Indictment
Page 7
